DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/22 has been entered.

Status of the Claims
Claims 1-28 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 11-18, 21-26, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 8,810,392 (Teller et al.) in view of US Patent No. 8,704,657 (Huang).

Regarding claim 1, Teller discloses a system for detecting placement or misplacement of an object, the system comprising:
	A wireless tag associated with the object (Teller discloses monitoring a wireless “tag” that can be active or passive and attached to tracked items, the tag can be associated with an object like keys or a computer; the tag can be paired with the device; Abstract; Fig. 3a; Col. 6, lines 20-40);
 	A first set of instructions stored in a first non-transitory storage medium, the first set of instructions, when executed by one or more processors in a first electronic device associated with the wireless tag, cause the one or more processors in the first electronic device to automatically: 
determine a position of the first electronic device (Teller discloses that a context is detected, including Teller discloses that the monitoring device includes a location system 634 as part of determining context (e.g. GPS); Fig. 6; Col. 17, lines 18-30; Col. 47, lines 30-41); 
determine a status of the wireless tag, the status being “in range” when the first electronic device and the wireless tag are within a predetermined range and “out of range” when the first electronic device and the wireless tag are outside of the predetermined range (determine a proximity of the one or more items; see Fig. 8; monitoring device monitors items with RFID and can monitor the presence of items to determine if they are within a predetermined distance or if they can no longer communicate with the item (out of range); Fig. 12C; Col. 6, lines 10-40);
	transmit the position of the first electronic device and the status to an external electronic device in response to the status being “in range” (monitoring support system acquires, stores, organizes user-context data (e.g. location data) from a large number of monitoring devices – it may receive snapshots of item-presence and context (e.g. location) at given points in time from monitoring devices; Col. 40, lines 35-67); and
	transmit the position of the first electronic device and the status to the external electronic device in response to the status being “out of range” (monitoring support system acquires, stores, organizes user-context data (e.g. location data) from a large number of monitoring devices – it may receive snapshots of item-presence and context at given points in time from monitoring devices; Col. 40, lines 35-67; monitoring support system may be configured to support a lost and found system where monitoring devices may report a “lost” item; Col. 42, lines 30-40);
additional instructions stored in non-transitory storage media of a plurality of additional electronic devices which are unassociated with the wireless tag, the additional instructions, when executed by one or more processors in the plurality of additional electronic devices, enable each additional electronic device to automatically:
	determine a position of the additional electronic device (Teller discloses that a context is detected, including Teller discloses that the monitoring device includes a location system 634 as part of determining context (e.g. GPS); Fig. 6; Col. 17, lines 18-30; Col. 47, lines 30-41);
	determine an identifier for the wireless tag using one or more signals from the wireless tag (determine a proximity of the one or more items; see Fig. 8; monitoring device monitors items with RFID and can monitor the presence of items to determine if they are within a predetermined distance or if they can no longer communicate with the item (out of range); Fig. 12C; Col. 6, lines 10-40); found-item message sent to monitoring support system, found item message including device location, context information or other information relating to the device that detected the lost item; Col. 43, lines 1-21; note that each item is assigned an ID and that is what is used to track each unique item; see Fig. 14, for example); and
	transmit the position of the additional electronic device and the identifier to the external electronic device (found-item message sent to monitoring support system, found item message including device location, context information or other information relating to the device that detected the lost item; Col. 43, lines 1-21).

Teller fails to disclose wherein the wireless tag includes a controller configured to:
	determine, in response to a strength or absence of signals communicated with the first electronic device and the wireless tag, that the status of the wireless tag is “out of range”; and render the wireless tag automatically detectable by all of the plurality of additional electronic devices in response to determining that the status of the wireless tag is “out of range”.

Huang discloses an electronic device 20 (claimed wireless tag) includes a controller and radio signal communication functionality (Fig. 2) that renders itself detectable to another device (by putting it in discoverable mode) in response to determining that it is not within the predetermined range of the first device (Col. 5, lines 31-37).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Teller with this feature of Huang so that when an object is out of range, it can render itself detectable to other devices to try to improve its chances of being located.



Regarding claim 2, Huang further discloses wherein upon being rendered automatically detectable by all of the plurality of additional electronic devices, the wireless tag is detectable by all of the plurality of additional electronic devices without receiving signals from the plurality of additional electronic devices (renders itself detectable to another device (by putting it in discoverable mode) in response to determining that it is not within the predetermined range of the first device and (without receiving any other signal from any other device) (Col. 5, lines 31-37).

Regarding claim 3, Teller combined with Huang further discloses wherein the additional instructions, when executed by the one or more processors in the plurality of additional electronic devices, enable each additional electronic device to automatically detect a predetermined radio signal or type of signal from the wireless tag when the status of the wireless tag is "out of range” (Huang: an electronic device 20 (claimed wireless tag) includes a controller and radio signal communication functionality (Fig. 2) that renders itself detectable to another device (by putting it in discoverable mode) in response to determining that it is not within the predetermined range of the first device (Col. 5, lines 31-37), thus enabling additional electronic devices to automatically detect the electronic device (wireless tag).  

Regarding claim 4, Teller combined with Huang further discloses wherein the additional instructions, when executed by the one or more processors in the plurality of additional electronic devices, enable each additional electronic device to automatically detect a predetermined radio signal or type of signal from the wireless tag when the status of the wireless tag is rendered detectable (Huang: an electronic device 20 (claimed wireless tag) includes a controller and radio signal communication functionality (Fig. 2) that renders itself detectable to another device (by putting it in discoverable mode) in response to determining that it is not within the predetermined range of the first device (Col. 5, lines 31-37), thus enabling additional electronic devices to automatically detect the electronic device (wireless tag).  

Regarding claim 5, Teller in view of Huang further discloses wherein the additional instructions, when executed by the one or more processors in the plurality of additional electronic devices, cause each additional electronic device to respond to automatic detection of the wireless tag by uploading a location of the wireless tag to the external electronic device thereby allowing the uploaded location of the wireless tag to be determined for an owner of the wireless tag or any other entity with sufficient permission when the status of the wireless tag is "out of range." (Teller: monitoring support system receives one or more found item messages (from the additional electronic device that has found the item), wherein each found item message identifies an item has been detected by a first monitoring device that does not hold rights to the identified item; The monitoring support system also receives a lost item message that identifies a lost item that a second monitoring device which has rights to the lost item did not detect as expected; Additional information may be provided in a message indicating that a lost item has been found, for example, the message may include the device location, context information, or other information relating to the device that detected the lost item; Col. 42, line 58 – Col. 43 line 21; the lost item may be located in a public and/or unsafe place (bench in a park or backseat of a taxi cab, or a safe place (user’s home) (thus Examiner considers the reporting of the device location to be the same general area where the wireless tag is located, thus the device is reporting the area of the wireless tag with reporting of its own location; Col. 43, lines 30-41).

Regarding claim 7, Teller combined with Huang disclose wherein the first set of instructions, when executed by the one or more processors in the first electronic device, cause the one or more processors in the first electronic device to automatically determine the status of the wireless tag in response to a strength or absence of the one or more signals from the wireless tag detected by the first electronic device (determine a proximity of the one or more items; see Fig. 8; monitoring device monitors items with RFID and can monitor the presence of items to determine if they are within a predetermined distance or if they can no longer communicate with the item (out of range); Fig. 12C; Col. 6, lines 10-40).

Regarding claims 8 and 9, Teller as combined with Huang further discloses the predetermined range is a user-defined range and the predetermined range is an allowable distance or range (each paired item can be set to a predetermined distance (e.g. 10 feet) and paired items can have the same distance; Fig. 3b; Col. 10, lines 1-20).

Regarding claim 11, Teller combined with Huang further discloses wherein the external electronic device is configured to communicate the position of the additional electronic device to the first electronic device in response to the status of the wireless tag being "out of range" transmitted by the first electronic device (monitoring support system sends a message to the second monitoring device (claimed first device) that indicates the lost item has been found including additional information that may include device location of the device that found the item; Col. 42, line 58 – Col. 43, line 21).

Regarding claim 12, Teller and Huang disclose wherein the wireless tag is a first wireless tag, wherein the system further comprises a second wireless tag unassociated with the first electronic device and associated with a second electronic device which is one of the plurality of additional electronic devices, and wherein the second set of instructions, when executed by the one or more processors in the second electronic device, cause the one or more processors in the second electronic device to automatically: determine a position of the second electronic device; determine a status of the second wireless tag, the status being "in range" when the second electronic device and the second wireless tag are within a predetermined range and "out of range" when the second electronic device and the second wireless tag are outside the predetermined range; transmit the position of the second electronic device and the status of the second wireless tag to the external electronic device in response to the status of the second wireless tag being "in range"; and transmit the position of the second electronic device and the status of the second wireless tag to the external electronic device in response to the status of the second wireless tag being "out of range” (as discussed in claim 1, Teller and Huang disclose all of these steps above with regards to the first wireless tag and first device, as discussed above in claim 1, and it would be obvious to one of ordinary skill in the art to duplicate the above system for multiple wireless tags and associated devices for the purpose of allowing multiple users to utilize the system to track their own personal items.

Regarding claim 13, Teller and Huang disclose wherein the first set of instructions, when executed by the one or more processors in the first electronic device, cause the one or more processors in the first electronic device to automatically: 42LTI-POOO1-08-US detect one or more signals from a second wireless tag unassociated with the first electronic device; determine an identifier for the second wireless tag using the one or more signals from the second wireless tag; and transmit the position of the first electronic device and the identifier for the second wireless tag to the external electronic device (Teller: determine a proximity of the one or more items; see Fig. 8; monitoring device monitors items with RFID and can monitor the presence of items to determine if they are within a predetermined distance or if they can no longer communicate with the item (out of range); Fig. 12C; Col. 6, lines 10-40); found-item message sent to monitoring support system, found item message including device location, context information or other information relating to the device that detected the lost item; Col. 43, lines 1-21; note that each item is assigned an ID and that is what is used to track each unique item; see Fig. 14, for example).

Regarding claim 14, Teller further discloses wherein the wireless tag is configured to transmit encrypted signals to the first electronic device and to the plurality of additional electronic devices (Teller discloses Bluetooth as a tag communication protocol; Col. 5, lines 59-64; Col. 8, lines 25-32, and a person of ordinary skill in the art would understand that Bluetooth protocols support encryption and would apply it out of concern for privacy and/or security in tracking valuables, achieving expected results.


Regarding claim 15, see above discussion for claims 1-5 as discussed above.

Regarding claim 16, see above discussion for claims 1 and 2.

Regarding claim 17, see above discussion for claim 5.

Regarding claim 18, Teller combined with Huang further disclose the external device is configured to communicate the uploaded location of the wireless tag to the owner of the wireless tag (additional information may be provided in a message indicating that a lost item has been found, for example, the message may include the device location, context information, or other information relating to the device that detected the lost item, contact information for that device’s associated user and/or other types of information Col. 43, lines 5-21; the monitoring-support system determines that the lost device is located in a public and/or unsafe place or in a safe place; Col. 43, lines 30-40; Examiner considers that the reporting of the device location to be the same general area where the wireless tag is located, thus the device is reporting the area of the wireless tag with reporting of its own location; Col. 43, lines 30-41).

Regarding claim 21, see above discussion for claims 1-5 and 11.

Regarding claim 22, see above discussion for claim 2.

Regarding claims 23 and 24, Teller as combined with Huang discloses transmitting to a third electronic device the position of the one or more of the plurality of unassociated electronic devices to indicate a position of the wireless tag and wherein transmitting to the third electronic device the position of the one or more of the plurality of unassociated electronic devices to indicate the position of the wireless tag is performed in response to the second status of the wireless tag indicating that the wireless tag and the first electronic device are outside the predetermined range (found-item message sent to monitoring support system, found item message including device location, context information or other information relating to the device that detected the lost item; Col. 43, lines 1-21).

Regarding claim 25, see above discussion for claims 1-5.

Regarding claim 26, see above discussion for claims 1 and 2.

Regarding claim 28, Teller further discloses that “a monitoring device that is detectable may be considered an item” Col. 6, lines 8-11. Two monitoring devices can have bidirectional proximity requirements such that they monitor each other; Fig. 7.  One of ordinary skill in the art would understand that a monitoring device with a communication module operating as a tagged item constitutes an object with a tag incorporated into it.

Examiner Comment
After reviewing the PTAB AIA  Trial proceedings and associated documents in parent case 16/005,193, Examiner has presented new rejections of the claims, see above.  

Conclusion
Claims 6, 10, 19, 20, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683